UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6424



JIMMY D. JONES,

                                               Plaintiff - Appellant,

          versus


STEVE LOFTIS; MIKE GARDNER; JEFFREY ARLEDGE;
DERRICK PENDERGRASS; JOHN DOE, 1-12 Officers;
GREENVILLE COUNTY SHERIFF’S OFFICE, Sued in
their individual and official capacities;
SOUTH CAROLINA HIGHWAY PATROL HEADQUARTERS
DISTRICT THREE,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(CA-03-3098-25BD)


Submitted:   August 3, 2005                 Decided:   August 18, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy D. Jones, Appellant Pro Se. Charles Franklin Turner, Jr.,
CLARKSON, WALSH, RHENEY & TURNER, P.A., Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jimmy     D.    Jones    appeals    the     district   court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.                We have reviewed

the record and find no reversible error.               Because Jones’ excessive

force claims lack merit under the Eighth, Fourth and Fourteenth

Amendments,     we   affirm      substantially    on    the    reasoning     of   the

district court.       See Jones v. Loftis, No. CA-03-3098-25BD (D.S.C.

Mar. 1, 2005).       We deny Jones’ motion for appointment of counsel.

We   dispense   with      oral   argument     because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                      - 2 -